FILED
                             NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THOMAS L. RYTHER,                                No. 11-56022

               Plaintiff - Appellant,            D.C. No. 2:10-cv-04581-JHN-JCG

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                   Jacqueline H. Nguyen, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Thomas L. Ryther appeals pro se from the district court’s summary

judgment for the Internal Revenue Service (“IRS”) in his action seeking a refund

of trust-fund recovery penalties imposed under 26 U.S.C. § 6672. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Buffalow v. United

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States, 109 F.3d 570, 572 (9th Cir. 1997). We affirm.

      The district court properly granted summary judgment for the IRS on

Ryther’s refund claims because Ryther failed to establish a genuine dispute of

material fact as to whether he was a “responsible person” at Knight Steel who

acted willfully in failing to collect or pay over withheld trust-fund taxes. Purcell v.

United States, 1 F.3d 932, 936-38 (9th Cir. 1993) (discussing “responsible person”

and “willfulness” elements required for imposition of personal liability under

§ 6672).

      The district court properly granted summary judgment for the IRS on its

counterclaim to reduce the unpaid assessments to judgment because the IRS

introduced evidence of the assessments, and Ryther failed to present sufficient

evidence to refute the presumption of their validity. See Oliver v. United States,

921 F.2d 916, 919-20 (9th Cir. 1990) (setting forth burdens of proof in tax

collection actions, and concluding that assessments were sufficiently supported by

evidence that corporate bookkeeper paid other bills with knowledge that corporate

taxes were unpaid). Contrary to Ryther’s contention, the district court properly

determined that there was no triable dispute as to whether the IRS properly sent

Ryther the notices required by § 6672(b). See 26 U.S.C. §§ 6672(b) & 6212(b)(1)

(requisite notice is sufficient if mailed to taxpayer’s last known address).


                                           2                                     11-56022
      Ryther’s contentions that he is no longer liable for the trust-fund taxes

because of the IRS’s alleged failures to accept a partial payment and to collect the

taxes during Knight Steel’s bankruptcy proceedings are unpersuasive. See, e.g.,

Purcell, 1 F.3d at 939 (for government to be estopped, aggrieved party must

demonstrate “affirmative conduct going beyond mere negligence” and “that the

government’s act will cause a serious injustice and the imposition of estoppel will

not unduly harm the public interest” (citation and internal quotation marks

omitted)).

      AFFIRMED.




                                          3                                       11-56022